PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/717,593
Filing Date: 20 May 2015
Appellant(s): Elbsat et al.



__________________
James M. Campbell
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oldewurtel-2 et al (“Use of model predictive control and weather forecasts for energy efficient building climate control”) in view of Leith et al (“Objective Methods For Weather Prediction”) and Klitin (“Stochastic Load Flows”). et al (“Objective Methods For Weather Prediction”) and Klitin (“Stochastic Load Flows”) as applied to claim 1 above, and further in view of Ehlers et al (US 5924486 A).
The 35 U.S.C. 103 rejection of claim 17 has been withdrawn. This claim is now objected to. 

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 6-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldewurtel-2 et al (“Use of model predictive control and weather forecasts for energy efficient building climate control”) in view of Leith et al (“Objective Methods For Weather Prediction”) and Klitin (“Stochastic Load Flows”). et al (“Objective Methods For Weather Prediction”) and  as applied to claim 1 above, and further in view of Ehlers et al (US 5924486 A).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oldewurtel-2 et al (“Use of model predictive control and weather forecasts for 
Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oldewurtel-2 et al (“Use of model predictive control and weather forecasts for energy efficient building climate control”) in view of Leith energy efficient building climate control”) in view of Leith et al (“Objective Methods For Weather Prediction”), Klitin (“Stochastic Load Flows”) and Ehlers et al (US 5924486 A) as applied to claim 4 above, and further in view of Sloup et al (US 20070005191 A1). 


(2) Response to Argument
	First, it is important to note that Appellant has filed two Appeal Briefs. The first is filed 10/14/2021, and the argument section begins on page 7 and is signed on page 27. The second is filed 10/25/2021 with the argument section beginning on page 1 and no signature. For the sake of this appeal the Examiner will be responding to and citing the page numbers of the second filed Appeal Brief filed 10/25/2021 with the assumption the newest one has the correct arguments despite the lack of signature to the documents.
	In pg.1, the Appellant argues in regards to the rejection of the independent claims, 
The Office Action acknowledges that Oldewurtel does not disclose “a deterministic model generator configured to use historical BMS data comprising historical values of the building variable to train one or more deterministic models that predict deterministic values of the building variable” (Office Action at 4) and Klitin is not cited with respect to this feature of Claim 1. The Office Action relies on Leith for teaching this feature; however Appellant respectfully submits that Leith contains no such teaching, alone or in combination with Oldewurtel and Klitin.



	In response, the Examiner maintains the rejection as shown in the previous office action. Before going into the specifics of the Appellants argument, the Examiner wants to give a brief overview of the Oldewurtel-2 reference and the combination with the Leith reference. The Oldewurtel-2 reference is a system which controls the energy efficiency of a building based upon predictions made about the building in conjunction with weather predictions (see Oldewurtel-2, Abstract). The reference explicitly makes use of stochastic weather prediction when predicting how best to control the buildings HVAC and other energy requirements (see Oldewurtel-2, Pg.16, section 2, second paragraph; Pg.18, section 3.1.3). The Oldewurtel-2 reference makes use of both deterministic data (See Oldewurtel-2, Pg.19, section 4.1.1 for deterministic weather aspects) and Stochastic data (See Oldewurtel-2, Pg.19, Section 4.1.2; Pg.18, section 3.1.3;) in making its predictions. Here, the missing aspect from the primary reference is the use of historical data to train the prediction model. 
	The Leith reference has been brought in to show that historical data and training can be used to predict the weather aspect of the model (see Previous Office action, Pg.6 for argument, Pg.7 for motivation to combine). Leith shows that weather prediction can be performed by looking at past data (see Pg.120, fourth paragraph, “The regression matrix R would have been determined from a climatological history of past observations”). This shows not only that weather can be predicted based upon looking at historical data but also deterministic (“The best forecasted estimate of x would be x = Ry” Id.) and Stochastic data (“with an error covariance matrix E” Id.).  When combined with the Oldewurtel-2 reference, this shows that it would be 
	In pg.2, the Appellant further argues in regards to the combination of the Oldewurtel-2 and Leith references, 
First, Claim 1 recites “use historical BMS data comprising historical values of the building variable,” (with BMS defined in Claim 1 as an acronym for “building management system”). The cited “historical data” of Leith are unrelated to a building management system and cannot reasonably be characterized as historical BMS data. Instead, the modeling in Leith uses data from atmospheric observing systems “designed to measure the evolving large-scale temperature and velocity fields of the atmosphere.” Leith at Section 2, pages 108-109 (e.g.,
“satellite-based sensors”). Data provided by atmospheric observing systems such as “satellite-based sensors” are not within the broadest reasonable interpretation of “historical BMS data” and
are not “historical values of the building variable.”

The term “building variable” appears throughout Claim 1 in each of the “deterministic model generator,” “stochastic model generator,” “forecast adjuster,” and “demand response optimizer” limitations. Appellant notes that the deterministic model generator in Claim 1 trains the one or more deterministic models using historical values of the same building variable for which the adjusted forecasts are subsequently generated by the forecast adjuster. Therefore, the
broadest reasonable interpretation of “building variable” in Claim 1 requires the building variable to be the same variable for which a value is forecasted by combining the deterministic and stochastic values of the building variable.


	The Examiner maintains the rejection as shown in the previous office action. Appellant attempts to argue the references in a vacuum. The Leith reference is combined with the Oldewurtel-2 reference, which denotes the building variables. The Instant specification makes clear that both deterministic and stochastic weather data are part of the building variable 
	In pg. 2-3, the Appellant further argues in regards to the combination of Oldewurtel-2 and Leith, 
The present application clearly describes weather forecasts as an input to the system and discloses that the system forecasts a building load as a function of the weather forecasts (e.g., “The deterministic plus stochastic model may then be used online to predict a load #(t) as a function of current weather data and/or weather forecasts from weather service 504. Specification at [0085]. See also FIG. 6 which shows the weather forecast as an input to the regression models 618). Appellant submits that a person of ordinary skill in the art would understand that weather forecasts and weather-related data are not within the broadest reasonable interpretation of “building variable” because the present application clearly describes weather forecasts as an input to the deterministic plus stochastic model, not as the “building variable” that is forecasted by combining the deterministic and stochastic values as claimed (e.g., the forecasted load value shown in FIG. 6) and generated as an output of the deterministic plus stochastic model. Therefore, the 


In response, the Examiner maintains the rejection as shown in the previous office action. The Appellant continues to argue the references in a vacuum, ignoring that the Leith reference is combined with the Oldewurtel-2 reference. The Oldewurtel-2 reference, as described above, predicts the energy use of the building in regards to deterministic/stochastic data of the weather. The Leith reference is brought in to show that these values can be performed using a trainable algorithm, regression, which is the same algorithm described as used by the Appellant (see instant specification, paragraphs 0010-0011). The combined references meet the claimed limitation, and therefore the rejection should be maintained as shown in the previous office action. 
In pg.3, the Appellant further argues in regards to the combination of Olderwurtel-2 and Leith, 
Second, Claim 1 recites “train one or more deterministic models that predict deterministic values of the building variable.” Leith is citing as teaching “predict weather” (Office Action at 12) and “deals with the objective methods for weather prediction that have been developed during this century and now supplement the subjective methods that have been used for millennia,” (Leith at Introduction). Weather is outside the broadest reasonable interpretation of the “building variable” in Claim 1 for the reasons discussed above and as acknowledged in the Office Action (see, e.g., Office Action at 4-5 which cites Oldewurtel for teaching weather predictions and acknowledges that “deterministic/stochastic values of the building variable itself is what is missing from the Oldewurtel reference”). Because the weather-related data and weather predictions in Leith are not within the broadest reasonable interpretation of the “building variable” in Claim 1, Leith does not disclose, teach, or suggest “a deterministic model generator configured to use historical BMS data comprising historical values of the building variable to train one or more deterministic models that predict deterministic values of the building variable” as required by Claim 1.

In response, the Examiner maintains the rejection as shown in the previous office. The Appellant’s argument appears to be that weather is outside the realm of the building variable. This is incorrect. As stated by Appellant in their own appeal brief, weather is an integral part of creating the building variable prediction (see Instant specification, paragraphs 0010-0011). If the combined are being used to meet the claimed limitations. The Oldewurtel-2 reference clearly denotes weather aspects being used to make predictions for the building variable, in this case energy use/load (See Oldewurtel-2, Pg.22, section 4.3.3). The Leith reference is brought in to show that the regression algorithm could be brought in to handle these aspects of the building variable prediction (See Leith, Pg.119-120, section 7). Therefore the combined references of Oldewurtel-2 and Leith meet the claimed limitations, as the Oldewurtel-2 clearly denotes the building variable as well as the weather aspects being used to produce that building variable, and the Leith reference shows that it would be obvious to one of ordinary skill in the art at the time of filing that those historical weather values of the building variable prediction could be used by a trained algorithm to make similar predictions. Therefore the rejection should be maintained as shown in the previous office action. 
In pg.3-4, the Appellant argues in regards to the combination of the Oldewurtel-2 and Klitin reference, 
Page 4 of the Office Action acknowledges that Oldewurtel fails to disclose “use differences between actual values of the building variable and the deterministic values of the building variable predicted by the one or more deterministic models to train a stochastic model that predicts stochastic values of the building variable” and “generate adjusted forecasts of the building variable by combining the deterministic values of the building variable predicted by the
one or more deterministic models and the stochastic values of the building variable predicted by the stochastic model” as recited in Claim 1. Pages 4-5 of the Office Action state that “the
deterministic/stochastic values of the building variable itself is what is missing from the Oldewurtel reference, which only makes use of deterministic/stochastic components of the building variable (i.e., energy use)” (emphasis added by Appellant).

During a telephone interview, the Examiner clarified that the weather predictions generated by the system in Oldewurtel are being interpreted as “components” of a building variable (such as the building’s energy use) because weather conditions in the area of the building affect the building’s energy use. In other words, the Examiner is defining a “component” of a given variable as any other variable that affects the given variable. However, the Office Action acknowledges that the system in Oldewurtel does not predict “values” of the
building variable itself because a weather prediction is not itself a building variable. Leith and Klitin were cited for allegedly teaching these features missing from Oldewurtel; however, Appellant submits that Leith and Klitin fail to cure the deficiencies of Oldewurtel for the


In response, the Examiner maintains the rejection as shown in the previous office action. The Appellant claims here that the Examiner stated that Oldewurtel-2 “does not predict ‘values’ of the building variable itself because a weather prediction is not itself a building variable.” This is incorrect. The Oldewurtel-2 reference clearly discloses predicting building variables, specifically energy use/load. (See Oldewurtel-2, Pg.22, section 4.3.3). What was missing from the Oldewurtel-2 reference is, as stated in the final office action, is deterministic/stochastic versions of that building variable prediction. The Oldewurtel-2 reference only has a predicted energy use/load output that is produced using both deterministic and stochastic data, it does not have a deterministic energy use/load output or a stochastic energy use/load output. The Klitin reference was added to cure this deficiency by showing that it would be obvious to one of ordinary skill in the art at the time of filing that energy use/load to have stochastic and deterministic values for this variable as it allows for the correction of errors in the variable itself, as opposed to just the components of the variable as seen in the Oldewurtel-2 reference. Since this meets the claimed limitations, the rejection should be maintained as shown in the previous office action.
In pg.5-6, the Appellant argues in regards to the combination of Oldewurtel-2 and Klitin references, 
Klitin relates to “load flow study” (Klitin at Abstract). Load flow study (also known as power flow study) relates to modeling power flow through power/utility grids to help with management of utility grids. See, e.g., https://en.wikipedia.org/wiki/Power-flow_ study; Klitin at
307 “This paper presents a well written account of stochastic calculations in power flow studies...that... will be used by other to obtain many other useful statistical inferences of electrical power system operation;” Klitin at Table 1, showing that the relevant data are values of “flow between bus to bus” of a power grid with different voltages applied. Klitin discloses a load flow problem “defined in terms of the variables familiar to the load flow” such as “load
flow data, that is, load bus P and Q and generator bus P and E.” Klitin at 301, section titled “The Load Flow Problem.” Accordingly, one of ordinary skill in the art would understand Klitin, when fully considered, relates to modeling power flow in utility grids upstream of the buildings that draw energy from the utility grid. The system in Klitin uses variables relating to load flow at buses of a utility grid, not “building variables monitored by the BMS” as required by Claim 1.

Because Klitin relates to modeling power flow in utility grids using variables relating to load flow at buses of an energy grid, Appellant submits that none of the variables in Klitin are within the broadest reasonable interpretation of “a building variable monitored by the BMS” as recited in Claim 1. Although Klitin mentions “load,” the “load flow” in Klitin is described in the context of flow through a utility grid (1.e., a power grid that supplies power to many buildings over a relatively large geographic area). The “load” in Klitin is not the energy consumption of any particular building or other variable relating to a building that would be monitored by a building management system. Klitin therefore does not teach, suggest, or disclose “a building variable monitored by the BMS” as recited in Claim 1, much less training a stochastic model using differences between actual values of a building variable and deterministic values of the building variable or generating adjusted forecasts of the building variable by combining the deterministic values of the building variable and the stochastic values of the building variable, as required by Claim 1.


In response, the Examiner maintains the rejection as shown in the previous office action. As shown above, the instant action discloses “building variables” to be load (see claim 2). As the Klitin reference clearly deals with energy loads, this explicitly meets the Appellants definition of a “building variable.” Further, the Appellant is attempting to once again argue the references in a vacuum. The Oldewurtel-2 reference denotes predicting the energy use/load of the building over time (See Oldewurtel-2, Pg.22, section 4.3.3). The only thing lacking by the Oldewurtel-2 reference is the consideration of this variable with deterministic/stochastic components. The Klitin reference shows that this variable can be considered with both stochastic and deterministic components (see Klitin, pg.299-301, particularly he Mathematical background, Area Constraints, and Load Flow problem sections). Simply because the load discussed in Klitin is applied to a power grid does not mean the same stochastic/deterministic nature of the variable, electrical load, couldn’t be applied to the same variable being used in the Oldewurtel-2 reference. The nature of where the data is coming from does not change the basic nature of the variable itself. Once again, it is the combined references which meet the claimed limitation, and no individual reference is required to meet all claimed limitations. The building variable and its data is all represented by the Oldewurtel-2 reference as disclosed in the previous final office action and the arguments above. The Klitin reference was brought in solely to show the limitations it is cited for, that it would be obvious to one of ordinary skill in the art of energy use to allow these values 
In pg.6, the Appellant continues to argue in regards to the combination of the Oldewurtel-2 and Klitin reference, 
Page 5 of the Office Action cites Klitin for allegedly teaching “generate adjusted forecasts of the building variable by combining the deterministic values of the building variable predicted by the one or more deterministic models and the stochastic values of the building
variable predicted by the stochastic model” as recited in Claim 1. However, even if the “load flow” variables of Klitin were to qualify as a “building variable” in the context of Claim 1 (which Appellant does not concede), Klitin still does not teach, suggest, or disclose “generate adjusted forecasts of the building variable by combining the deterministic values of the building variable predicted by the one or more deterministic models and the stochastic values of the building variable predicted by the stochastic model” as recited in Claim 1. Instead, Klitin at page 299, C2, third paragraph (cited in the Office Action at page 5) discloses “this method converts the load flow problem formulation from a deterministic one to a stochastic one... Similar
results to those obtained with the stochastic load flow can be arrived at by repeating a large number of conventional deterministic load flow cases” (emphasis added). Thus, Klitin describes replacing a deterministic approach with a stochastic one, rather than an approach which includes combining deterministic values and stochastic values to generate an adjusted forecast.

In response, the Examiner maintains the rejection as shown in the previous office action. Here the Appellant appears to be arguing that there is no deterministic combined with stochastic action in Klitin, but only a replacement of one (deterministic) with the other (stochastic). This is once again incorrect. Stochastic is built off deterministic, in fact the reference explicitly states this: “The previous sections have shown that the stochastic load flow represents the combined results of many deterministic load flows.” (Klitin, Pg.302, “Constraint on Total System Load” section). While there may be other ways to perform these actions that are more efficient, such as a stochastic algorithm that works independently of deterministic load flows, this does not stop the Klitin reference from disclosing the combination of deterministic and Stochastic data as described in the rejection of claim 1 in the previous office action. Since the Klitin reference clearly denotes using deterministic to create the stochastic, this meets the claimed limitation, and therefore the rejection should be maintained as shown in the previous office action. 

In pg.9, the Appellant argues in regards to the rejection of claim 3, 
Page 20 of the Office Action cite col. 26, line 39 — col. 27, line 38 of Ehlers as disclosing “a binning module configured to organize the historical BMS data into a plurality of bins according to a binning parameter associated with the historical BMS data.” However, the cited
passage of Ehlers merely provides a long list of items provided by the interface device (“The interface device will supply, at a minimum, the following items:,” Ehlers at col. 26, lines 39-40). Ehlers does not disclose “a binning parameter” nor “organize the historical BMS data into a plurality of bins according to a binning parameter.”

In response, the Examiner maintains the rejection as shown above. First, Appellants arguments are conclusory, simply stating that limitations are not met without any argument or explanation as to why they are not met. “Ehlers merely provides a long list of items” is not an argument. Even so, the Ehlers reference makes clear that it breaks up data into different categories as needed by the system, one of these categories being historical data including weather, load data, energy prices, etc, all of which can be broken up by day, week, billing period, total heating/cooling degree days, and other statistical data. (See Ehlers, C26 L39-68; C27, L1-37). Appellant’s own specification discloses, “The historical load and weather data for a facility may be divided into a plurality of bins based on one or more binning parameters associated with the data (e.g., a time at which the data are collected, a session schedule, a type of load, etc)” (See Instant specification, paragraph 0034). The Ehlers reference does the exact same thing, with the system monitoring the weather/electrical use by day, storing the history of this data, and dividing them up into “bins” of when the data was collected, and (See Ehlers, C26 L39-68; C27, L1-37). This meets the broadest reasonable interpretation of the claim, and therefore the rejection should be maintained as shown in the previous office action. 
In pg.9, the Appellant further argues in regards to claim 3, 

generator trains one or more deterministic models for each of the plurality of bins.” The cited portion of Ehlers relates to items provided by the user interface device (“The interface device
will supply, at a minimum, the following items:,” Ehlers at col. 26, lines 39-40), and does not relate to affecting data inputs for modeling. None of Oldewurtel, Leith, and Klitin are cited as
providing different models for a plurality of bins.

In response, the Examiner maintains the rejection as shown in the previous office action. These aspects were not attributed to the Ehlers reference. The training of the deterministic model is handled by the Leith reference, and is not required to be met by the Ehlers reference. Once again, the combined references meet the claimed limitation, and the Ehlers reference is not required to meet these aspects. Therefore the rejection should be maintained as shown in the previous office action.
In pg.10-11, the Appellant argues in regards to the Ehlers reference and the rejection of claim 4,
Page 21 of the Office Action cites col. 22 lines 30-54 of Ehlers for allegedly teaching these features. However, Appellant submits that Ehlers contains no such teaching. The cited portion of Ehlers describes “artificial intelligence features” that record and track weather conditions whenever a setpoint change is detected. The system in Ehlers uses this information to develop a correlation between external weather factors and occupant setpoint changes. The Examiner characterizes this disclosure of Ehlers as “monitoring the user’s interaction with the system in combination to outside weather” and “dividing the data up into groups dependent on the weather and reacting to those weather days appropriately.” Office Action, page 21.

However, even if the system in Ehlers develops a correlation between outside weather and occupant setpoint changes and uses such a correlation for future control actions, this does not teach or suggest the particular combination of features recited in Claim 4. For example, Ehlers is silent regarding “organize the historical BMS data into a plurality of day-type groups such that the historical BMS data corresponding to the days with similar time-variant profiles are
organized into the same day-type group” nor does Ehlers suggest this particular solution. Appellant notes it would be possible for the system in Ehlers to correlate occupant setpoint changes with weather patterns without explicitly defining a set of day-type groups and
organizing historical BMS data into such groups. For example, another possibility consistent with the description in the cited portion in Ehlers is that the system in Ehlers could plot the magnitude and direction of the setpoint change against external temperature/humidity levels and run a regression process to fit a line to such a data set. This would result in a correlation between outside weather and occupant setpoint changes without using the features of Claim 4.

In response, the Examiner maintains the rejection as shown in the previous office action. The Ehlers reference discloses looking at what actions the user takes on days with particular data 
In pg.11-12 the Appellant makes arguments for claims 5-6, and 8-11, but these are just conclusory statements where the Appellant argues that the limitations of their claim were not met, with no actual arguments or reason why the cited references do not meet the claimed limitations. Since these arguments are conclusory with no actual reasoning/argument, these rejections should be maintained as shown in the previous office action. 
In pg.12-13, the Appellant argues in regards to claim 13, 

Page 14 of the Office Action alleges these features are obvious in view of Oldewurtel and Leith, but does not address the features of “two correlated predictor variables that are correlated with one another.” For example, page 14 of the Office Action states that Leith “denotes the use of regression based on historical data in order to predict weather,” but Appellant submits that “historical data” does not amount to a teaching of “two correlated predictor variables that are correlated with one another.”


In pg.13, the Appellant further argues in regards to claim 13, 
Additionally, the Office Action alleges that “wherein the load/rate predictor uses the second regression model to eliminate a correlation between the correlated predictor variables in the first .. . model” is obvious in view of “using the deterministic model and the error in order to correct for the error from the weather prediction, making use of an autoregression algorithm for the correction and using that to adjust the values for the building based upon the combined
algorithm” as allegedly taught by Oldewurtel. However, simply correcting for an error in a weather prediction model does not teach or suggest the more specific feature of using a second regression model to eliminate a correlation between correlated predictor variables in a first regression model.

In response, the Examiner maintains the rejection as shown in the previous office action. As shown by the Leith reference, regression is used to make an initial weather prediction based upon historical data (see Leith, Pg.119-120, section 7). The Oldewurtel-2 reference then makes use of autoregression to solve the error problems of the previous prediction (see Oldewurtel-2, 
In pg.13-14, the Appellant makes conclusory arguments in regards to claims 15 and 16. Since these arguments are no more than stating that certain limitations of the claim are not the same as the cited portion of the reference with no actual arguments or reasons why, these are conclusory, and therefore the rejection should be maintained as shown in the previous office action. 
In pg.14-15, the Appellant makes arguments in regards to the rejection of claim 17, but these arguments were found persuasive and the rejection was withdrawn. 
In pg.15, the Appellant makes arguments in regards to claim 20, but these just repeat similar arguments to claim 18, and therefore this rejection should be maintained for the same reasons given above. 







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BEN M RIFKIN/Primary Examiner, Art Unit 2198                
                                                                                                                                                                                        

Conferees:
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157    


/Jason Cardone/
Primary Examiner

                                                                                                                                                                                                    


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.